People v James (2016 NY Slip Op 08003)





People v James


2016 NY Slip Op 08003


Decided on November 29, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 29, 2016

Renwick, J.P., Richter, Manzanet-Daniels, Feinman, JJ.


2317 14991/90

[*1]The People of the State of New York,	SCI Respondent,
vKevin James, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Harold V. Ferguson, Jr. of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Jared Wolkowitz of counsel), for respondent.

Judgment, Supreme Court, New York County (Angela M. Mazzarelli, J. at plea; Richard M. Weinberg, J. at sentencing), rendered June 13, 2013, convicting defendant of attempted criminal possession of a controlled substance in the third degree, and sentencing him to a term of four months, unanimously affirmed.
The sentencing court properly exercised its discretion when it declined to adjudicate defendant a youthful offender (see generally People v Drayton , 39 NY2d 580 [1976]). At the time of defendant's guilty plea in 1990, the court promised YO treatment and probation on the conditions that defendant return for sentencing and avoid additional arrests. However, defendant absconded, was convicted of a felony and numerous other offenses in another state, and did not return for sentencing until approximately 22 years after the plea. Because defendant violated the plea conditions, the plea court's promise of YO treatment was no longer in effect, and the sentencing court's initial statement, made before receiving and considering an updated presentence report, that it was still inclined to grant YO treatment did not constitute an enforceable promise.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 29, 2016
CLERK